COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §

                                                §               No. 08-13-00205-CV
 IN RE: DONNY LEE BRETZ
                                                §         AN ORIGINAL PROCEEDING
                  Relator.
                                                §                IN MANDAMUS
                                                §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Judge of the 70th District Court of Odessa, Texas, and concludes that Relator’s

petition for writ of mandamus should be denied. We therefore deny the petition for writ of

mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 23RD DAY OF AUGUST, 2013.



                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.